Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 21, 2001, convicting defendant, after a jury trial, of assault in the first degree and criminal use of a firearm in the second degree, and sentencing him to concurrent terms of 20 years and 15 years, respectively, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved (see e.g. People v Harris, 98 NY2d 452, 491 n 18 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that while some of the remarks at issue should have been avoided, the challenged portions of the summation generally constituted fair comment on the evidence and reasonable inferences to be drawn therefrom, made in response to defense arguments, and we *111would further find that the summation did not shift the burden of proof or deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Andrias, Friedman and Sullivan, JJ.